Order entered June 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00917-CR

                            MAXIMO MARTINEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F11-33935-Y

                                         ORDER
       Before the Court is appellant’s January 29, 2014 objection to the supplemental clerk’s

record. We DENY the objection. See Johnson v. State, 423 S.W.3d 385, 391–96 (Tex. Crim.

App. 2014); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.—Dallas 2013, pet. ref’d).


                                                    /s/   JIM MOSELEY
                                                          JUSTICE